State of play of SIS II (debate)
The next item is the joint debate on:
the oral question to the Council on the state of play of SIS II, by Mr Coelho, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, Mrs Roure, on behalf of the Socialist Group in the European Parliament, and Mr Lax, on behalf of the Group of the Alliance of Liberals and Democrats for Europe - B6-0010/2009), and
the oral question to the Commission on the state of play of SIS II, by Mr Coelho, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, Mrs Roure, on behalf of the Socialist Group in the European Parliament, and Mr Lax, on behalf of the Group of the Alliance of Liberals and Democrats for Europe - B6-0011/2009).
Mr President, Mr President-in-Office of the Council, Mr Vice-President of the Commission, ladies and gentlemen, in the European Parliament we clearly support the rapid entry into operation of the SIS II (Schengen Information System), which should have occurred in 2007. The second generation of the SIS represents a Community approach to the need to step up security at the external borders and share important innovations such as biometric data and the interlinking of alerts. We accept that this system can only enter into operation once it is robust and can operate fully 24 hours a day. In my opinion, the time has come to find out who is responsible for this delay, make an in-depth assessment of the situation and find solutions that will make this project technically viable and restore its already weakened credibility.
We know that various tests were carried out last year, the end result of which was negative, particularly for the operational system test. The Council and the Commission decided to set a period of four months in order to try and solve the persisting problems, albeit without any great success, as can be seen from the results achieved in December 2008 when the tests were repeated. Despite some improvements having been made, as far as we know, there are still major issues in terms of the performance and robustness of the system, loss of messages, data quality and the process of synchronising the national copies with the central system. The SIS II clearly cannot start operating until these issues have been solved. I should like to express my doubts about the ability of the contracted company to solve, in such a short period of time, all these issues which have not been solved previously during a much longer period of time. I hope that an independent audit of the project can be launched in order to find out who is responsible. I have no objections to the alternative technical scenario of the evolution of the 'SIS I for All' system to SIS II, provided that the legal framework approved for the SIS II is fully respected. At the end of March, a report assessing and comparing the two scenarios shall be presented. Parliament wants to have access to this study and to be informed about the new direction to be given to the project, in terms of both the level of confidence in the technical side and the legal implications, the new timetable and the budgetary impact. I should like to remind the Council and the Commission, particularly at this time, that greater transparency in this whole process is particularly advisable.
Mr President, SIS II, as we know, is a very important tool for ensuring the security of the Schengen area, especially following the enlargement to include the 10 new countries.
Since the adoption of the legal bases in 2007, not once have we had the opportunity to see a detailed report on the developments or on the technical or political problems that are said to be hindering the start-up of the system.
It was through the press that we learnt that all the tests required to launch the central system in complete safety had failed in December 2008.
We know that the Commission has tried to draw up a remedial plan to resolve the main problems, and we know that several Member States, within the Council, are already thinking of an alternative that would consist of a simple upgrade to the SIS system currently in operation.
The problem is therefore not technical, but political. This Parliament has been asked to define by codecision the architecture of SIS II which, of itself, would have ensured the security necessary for our area of freedom, security and justice. We have worked on it without losing sight of security and the protection of the fundamental rights of our citizens.
In this instance, it is the political responsibility of the European institutions, and of the Council and the Commission, in particular, that is at stake, for we believe that Parliament has acquitted itself well in relation to the citizens.
We await, now and in the future, the political reasons for this radical change of direction. This could, of course, have very serious consequences for the budget earmarked thus far for this project, beginning with the putting aside, where necessary, of the available resources, until such time as the future of the project and its legal basis have been duly defined.
author. - (SV) Mr President, Mr President-in-Office of the Council, Commissioner, we in the European Parliament need to know whether the Council and the Commission still believe that SIS II will ever be up and running. Will the Commission persevere in trying to find a technical solution to the current problems? What is the way forward? As expressed in the two previous speeches, we in the European Parliament wish to be kept up to date on the problems, and this has not happened up to now.
If SIS II cannot get off the ground in its present form, is there a plan B and will such a plan B be presented? As Mrs Roure mentioned, the question of SIS II is ultimately a question of the Union's credibility when it comes to guaranteeing internal security within the EU. However, we must also remember that the same infrastructure is to be used for the visa information system, VIS. In the long term, therefore, the credibility of the Union's visa policy is also on the line, that is to say, its ability to manage relations with the surrounding world in a dignified way.
Finally, I would like to ask the Commission if it still has the full support of the Member States for this project. Are they willing to bear the costs of a project that seems as if it will never get off the ground?
President-in-Office of the Council. - Mr President, before I address the subject of our debate today, let me start by expressing my deep condolences to relatives of the victims in the tragic incident in Baden-Württemberg today.
Now let me turn to the subject of our debate today. Firstly, we are grateful for the opportunity to have this debate. This is an important issue, as you all know well. A number of operational difficulties have led to specific problems in getting SIS II up and running.
The Presidency wishes, as you request, to be completely transparent with you about the history of and the background on this issue. Because of the negative results of the original tests on the system, further tests were conducted in November and December 2008. The final results of these operational system tests were only known in the second half of January 2009.
At their informal meeting of 15 January 2009 in Prague, Justice and Home Affairs Ministers were informed by the Commission that the outcome of these tests had been less than satisfactory. The ministers agreed immediately on the need to implement a new global SIS II management approach, involving Member States working together with the Commission. The new management approach will provide for closer monitoring of the project, thereby allowing for early warning of any potential difficulties. It was also agreed that measures would be taken at a subsequent JHA Council, which took place on 26 and 27 February 2009. At that meeting, the Council agreed in its conclusion to invite the Commission to keep Parliament and the Presidency of the Council fully informed about problems related to SIS II and the way forward.
This Parliament has asked whether the problems identified to date will require the system to be rebuilt. According to the information received by the Council on the status of the SIS II project, a number of problems persist. However, we understand that the view of the Commission is that all outstanding issues can be resolved without a major redesign of the SIS II application.
At its February meeting, the Council endorsed the implementation of the SIS II analysis and repair plan, which will allow for the identification of all issues and their immediate solution, as well as the evaluation of the technical architecture so as to ensure a stable and flawless SIS II system. Nevertheless, the Council also agreed that the contingency plan should be followed in case serious problems emerge which could not be resolved. As far as an alternative to SIS II is concerned, the JHA Council in February welcomed the completion of the feasibility study serving as a basis for creating a workable, alternative technical scenario for developing SIS II based on SIS I+ evolution as a part of the contingency plan.
The Council also requested that as soon as possible, and by May 2009 at the latest, a report containing an in-depth assessment and comparison of both scenarios should be submitted to the Council by the Presidency and the Commission. The Council will assess, on the basis of this report, the progress made on SIS II development and, as far as the alternative scenario is concerned, will examine the prospect of achieving the objective of SIS II as set out in the legal framework governing the establishment, operation and use of SIS II, on the technical basis of SIS I+ evolution. This examination will be carried out as soon as possible and at the latest by the Council meeting on 4 and 5 June 2009.
As to the details requested by Parliament on the resolution of the outstanding problems and, in particular, the financial aspects, the Council invited the Commission not only to inform the European Parliament about the problems related to SIS II, but also to inform both Parliament and the Council fully and on a regular basis about the expenditure figures related to the central SIS II project and to measures taken to ensure complete financial transparency.
On the basis of the report requested from the Presidency and Commission, the Council will, at the latest by its meeting in June 2009, discuss the calendar for entry into operation of SIS II. This will take into account the provisions on time schedules set out in Parliament's resolution of 24 September 2008 on the draft Council regulation on immigration from the Schengen Information System - SIS I+ - to the second-generation Schengen Information System - SIS II. This was incorporated into Article 19 of the Council Regulation of 24 October.
I am sure that the Commission will be able to provide some additional information in response to the questions raised. I would simply like to assure you, the Members of this Parliament, that the Presidency will follow this issue closely and ensure that the way forward agreed last month by JHA ministers is strictly respected.
Mr President, I wish to confirm what Mr Vondra has said. I must also add that, together with Mr Langer, the chairman of the Council of Ministers of the Interior, we have made an absolute priority of this SIS II issue.
I am going to try, in turn, to give you some clarifications. The Commission's main contractor for developing SIS II has performed a series of operational tests on the central system running interactively with some national systems. Between November and December 2008, the results of these tests led us to conclude that the central system had not achieved the level stipulated in the contract.
In mid-November, the Commission initiated a detailed analysis of the SIS II solution, which is currently being developed by Hewlett-Packard/Steria, in cooperation with experts from the Member States, and with the help and assistance of two well-known IT consultancies.
Following the failure of the operational tests, we then implemented an analysis and repair plan that will take an estimated four months to complete. The objective of this plan is to bring the implementation of SIS II up to a satisfactory level of stability and performance.
The aim of the plan is, firstly, to fix the known bugs linked to the central system - some of the bugs have already been fixed - and, secondly, to verify that the implementation of SIS II is not suffering from insurmountable structural weaknesses.
Targeted tests are being performed in a number of priority areas to remove the uncertainties surrounding the architecture of the current solution. This activity is running in parallel with the finalisation of the technical analysis of the underlying problems.
The Commission has also introduced a global approach to the management of the project so that the central and national components of SIS II can be better integrated, in accordance with the competences legally established by the Commission and the Member States.
In concrete terms, the Commission is coordinating a joint management structure for the project. This joint management structure brings together the national project managers, the central project managers and the Commission's contractors. This structure will accompany the project throughout the analysis and repair phase, then during the qualification tests, then during the migration phase, until SIS II is commissioned.
At the end of the analysis and repair phase, we will have a precise idea of the resources that still need to be implemented before SIS II can be started up and of the corresponding schedule, as Mr Vondra just said. Obviously, there is no doubt that the objective of bringing SIS II into service in September 2009 will be subject to delay.
The current difficulties facing SIS II were discussed at the informal meeting of the ministers on 15 January and at the Justice and Home Affairs Council of 26 and 27 February. The broad outlines of the approach recommended by the Commission for the continuation of SIS II were accepted.
Firstly, the need to continue with the feasibility study into an alternative technical solution based on the current SIS I+ received support from the Council. We are therefore able to continue this feasibility study into an alternative solution.
However, any alternative technical solution will obviously have to comply with the legal framework created for SIS II, as adopted by Parliament and by the Council. Obviously, great care will need to be taken with regard to the maximum re-use of the investments, as well as to the situation of the Member States and associated countries that intend to become a part of the Schengen area in the years to come.
The ministers decided to re-convene, as has just been said, in June at the latest - at the start of June - in order to assess the progress made and to define, where necessary, new directions and any changeover to an alternative option. In the light of this, the Council has asked the Presidency and the Commission, in close cooperation with the SIS II Task Force and in consultation with the appropriate bodies, to present the Council with a report containing a detailed assessment and comparison of the two scenarios. This report is to be produced as soon as possible, and by no later than May 2009.
To this end, common comparison criteria have been agreed on for the purposes of assessing the respective advantages and disadvantages of each solution. For clarity's sake, this means that we will have a Council decision at the start of June. The latter will be taken in light of the tests that will have been completed and this, we believe, will make it possible either to carry on with SIS II or to move towards an alternative solution, but one that will, of course, still fulfil the objectives that you have set.
I am, of course, very aware of what Mr Coelho and Mrs Roure said about the need for a high level of transparency. I would like to say that we send, and will continue to send, the minutes of the SIS II committee on a very regular basis. I must also say that I have written to Mr Deprez, the chairman of the Committee on Civil Liberties, Justice and Home Affairs, to provide him with detailed information on the situation with SIS II. A copy of this correspondence has also been sent to Mr Coelho.
I also wish to say to Mr Lax that the problems with SIS II do not affect VIS. The problems with SIS II do not involve the infrastructure that it shares with VIS. It can be said that VIS is going very much according to the plan agreed with the Member States.
What I wish to say to you is that we have in fact organised, both with the Task Force and within the Commission, extremely regular meetings with the co-contractor and the two co-contractors, especially Steria. We can truly hope, Mr President, ladies and gentlemen, that this issue will be concluded in the coming months, with this decision on a final date, set as the start of June, when the Council will, in fact, have to make its decision.
I undertake here and now to keep Parliament abreast of all of these developments.
The operational problem with the Schengen Information System II was discussed recently as part of the Council meeting in February 2009. It was highlighted once again that an immediate solution needs to be found to the impasse which SIS II is currently at.
However, I get the impression that instead of answers, there are even more questions raised after the discussions about SIS II. The Council supports the implementation of an analysis and repairs plan to help identify the problems with SIS II's technical architecture, with the aim of making it stable and reliable. On the other hand, the Council does not exclude the possibility of deciding to adopt an alternative technical solution which can achieve the objectives proposed by SIS II.
Whichever of the options is applied, it must not have repercussions on the schedule for the inclusion of the countries which are still excluded from the Schengen area. I would like to know what measures the Commission will adopt to avoid any possible delay and how the additional costs incurred by these changes will be covered. The example of Romania speaks for itself. Romania's external border is 2 000 km long. Its integration into the Schengen area scheduled for March 2011 is a major priority. All this indecision may have consequences in terms of meeting this deadline.
I would like to mention one other thing. At a time when the Commission is preparing to draft a new legislative proposal on the next stages in border management, I would ask the Commission to evaluate first of all the effectiveness of the current systems used to manage borders in order to achieve the best synergy between these systems, and then assess the opportunity for investments in border logistics.
In order to achieve the EU's strategic objectives, the Commission should not start developing new tools from scratch until the existing ones, such as SIS II or VIS, are fully operational and reliable.
Mr President, the situation we are discussing is an eloquent example which shows that it is sometimes easier to achieve a consensus and gain political agreement on the opening of borders than it is to overcome technical problems.
The entry of new Member States to Schengen on 23 December 2007 was a great event for the citizens of those states. I know this, because I am from Poland. My country availed itself of this blessing and very much values the opening of the borders, because it meant the disappearance of the last discriminating circumstance which divided us from the Member States of the old European Union.
Also, it is in my country that the Frontex agency is based. I know that Mr Barrot has been to Poland, where he held talks in Frontex and also visited the part of the EU's external border for which Poland is responsible. I know that in practice, there are no serious problems with guarding this border, and that it is secure. However, we do have problems with technical matters, the solution of which is growing into a political problem, as my colleague Mrs Roure said. I fully agree with her.
If, however, there are technical problems, if there are difficulties, then I suppose every EU institution has a responsibility to address the body which took so long to implement SIS II. It is a pity this has not been done and that transparency in this material has been a little forced.
I think that wherever the resolution of problems which are important for citizens is concerned, the European Parliament cannot agree that any actions should be taken independently of it, or that it should be ignored, especially in the case of a matter of security.
I should like to close with a very small remark. If there were problems, if Hewlett-Packard did not manage to surmount the technical problems, it should be remembered that we have splendid specialists in Poland, young people who are wonderful IT engineers, and who are renowned the world over. I think they could be useful, and could produce the desired result significantly cheaper, faster and better.
(DE) Mr President-in-Office of the Council, Commissioner, Schengen is, and always has been, synonymous with the link between security on the one hand and freedom and liberality on the other. For the citizens of Europe and for all of us, this has been part of the added value offered by the European Union. It has always worked very well and has been applied effectively in the interim on a 'one for all' basis.
What is happening now is annoying. However, it is also annoying that Parliament, which has always been very cooperative, has not been given the necessary information. We have always kept the citizens of Europe informed. The Schengen Information System II will be functioning perfectly and on schedule and now we find out that problems have arisen and that there does not seem to be an end in sight to the dilemma.
I would be interested to know whether the figures circulating in the media, which indicate that around EUR 100 million has so far been spent on developing the Schengen Information System II, are correct. Will the company suffer the consequences? Why has the Commission, the Council or another body not introduced a system of checks in good time?
(SL) Actually, it is strange that issues concerning the system's operability should crop up time and again whenever we tackle these kinds of major and weighty technical questions. We have, by now, already dealt with the technical issues connected with data processing. This is why the public is justifiably asking why it is that we have no professional institutions at an EU level which are sufficiently competent to address any technical problems that might arise from the operation of exceptionally large and comprehensive databases.
I have participated in these debates from the very beginning. I have also worked together with the rapporteur, Mr Coelho, and am aware of certain technical difficulties and deficiencies that still remain, including those involving the level of expertise available. Therefore, my feeling here is that we need to carry out a genuine technical and financial review of the system and take to task those who have been managing this project. In fact, this is not just my feeling; it is the feeling of the public at large.
(DE) Mr President, Commissioner, I hold you personally in high esteem, but what is happening here really is an intolerable mess, involving an unacceptable degree of waste and incompetence. For this reason, I call not only on the Commission but also on the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Budgetary Control to look in detail at this question.
I am pleased that the Czech Republic holds the Council Presidency because Bavaria and the Czech Republic have exactly the same security interests. We know that, despite all the fears relating to the opening of the borders, the security situation has been considerably and fundamentally improved since the borders were opened, as a result of excellent police cooperation. This could be a model for other parts of Europe and I would like to thank the Czech Republic for this on behalf of Bavaria. We expect that the Schengen Information System will eventually cover all areas and that it will not be restricted to individual, exemplary, bilateral arrangements.
President-in-Office of the Council. - Mr President, I would like to thank you for this debate. I think it shows that there is a problem which needs to be fixed. The Council, under our leadership, did what it could in January. It took seriously this initiative to build the contingency or alternative plan and to push for a solution by setting the deadlines.
That is what we can do. As regards the financial issues, I shall leave the floor to the Commission to respond. We now have excellent cooperation between Minister Langer and Commissioner Barrot, so we believe that we will be able to deal with that.
Concerning the question of whether this is a political or a technical problem, we believe that this is just a technical problem. It is not a smokescreen, as has been suggested, to cover some political problems. No - the system must be operational as soon as possible.
Regarding the comments by Mrs Grabowska: yes, we remember what it means to be in the waiting room. We were discussing this a year ago. All the countries that are interested in seeing some progress here are suddenly sharing experiences similar to ours. We are committed to setting out a technical solution which will allow participation by industries of additional countries, in accordance with the particular calendar.
I shall limit myself to these few concluding remarks. I said a lot at the beginning. Now we will move on.
Mr President, Mr Vondra, thank you for the Czech Presidency's commitment to this issue. Your support has been much appreciated.
I should first of all like to reply to Mr Marinescu by saying that there is no particular problem, given that the Member States that are not yet members of Schengen will be able to join in the SIS II system too. We shall have several 'slots', or times, when new Member States that are not Schengen members will be able to join in SIS II, and so, all being well, there should not be any particular problems.
Mrs Grabowska, I must thank you also for all that the Republic of Poland is doing to guard the external borders. I have had the opportunity to observe, in fact, the quality of the work carried out by Frontex with the Polish teams on the Ukrainian border.
I should simply like to say, in response to Mrs Roure and Mrs Grabowska, that the problem is basically a technical one. It is not, as Mr Vondra said, a political problem. The truth is, quite simply, that the Member States, or some Member States, have made greater and greater demands. Therefore, it has to be said, SIS II has had to meet increasingly sophisticated objectives. Consequently, the system has become more complex and, despite all the tributes you have paid to information technology, the implementation has turned out to be more difficult than expected. Nonetheless, it is true that the problem remains essentially a technical one and that it should therefore be able to be resolved.
I should like to say to Mr Pirker that Parliament will be kept well informed, and I hereby undertake to do this. I have personally taken this on during the course of this project, and I think I can say that I truly consider it to be an absolute priority. I wish also to reassure Mr Brejc that we have clearly identified those in charge. Working with the Commission, we have set up this Task Force, in which the Member States are closely involved. I think that we now have a definite steering group, but our co-contractor also has to be able to meet the requirements we have set.
I should also like to reply to the financial question posed by Mr Pirker and Mr Posselt just now. The Commission's total budget commitment for the SIS II project amounts to about EUR 68 million. The corresponding contracts include feasibility studies, development of the actual central system, support and quality control, the s-Testa network, preparation for operational management in Strasbourg, security, preparations in relation to biometric matters, and communication. That, then, is the commitment: EUR 68 million.
As far as payments are concerned, EUR 27 million have actually been spent to date on technical development: EUR 20 million on developing the system; EUR 7 million on providing a network that is at the forefront of technical progress; and EUR 4 500 000 on quality assurance.
It has to be said that if, after gaining a clear idea of the reliability or lack of reliability of SIS II, the Council decided to move over to the SIS I+R formula, we could at that point consider reusing the communication network put in place for SIS II, meaning that the corresponding investments could, for the most part, be preserved.
Our real problem, ladies and gentlemen, is equipping Schengen, the Schengen area of free movement, with a genuinely effective tool. It is true that, if we succeed with Schengen II, it will be the most effective system in the world, given the results it will enable us to achieve. The information technology, however, has to be in place.
Anyway, what I should like to say to you, after the Czech Presidency - and once again I am grateful to Mr Vondra for the Czech Presidency's commitment to this difficult issue - is that I truly believe that, together with the current Presidency, we have made every effort to avoid any further delay and to genuinely enable our co-contractor to meet our expectations. In any case, we shall have a definite date fixed to enable the Council to take the necessary decisions. Once again, I do, of course, undertake to keep Parliament informed.
The debate is closed.
Written statements (Rule 142)
I believe that this project aimed at improving the mechanism for managing the European Union's external borders should not be regarded as an attempt to halt migration as a process. The real purpose of the measures for making EU borders more secure is nothing at all to do with stemming the influx of immigrants, but is about tightly controlling them. Proper migration management is beneficial to the European Union Member States' societies and economies.
I must emphasise that the European Union should focus more attention on the management of its peripheral borders where there are conflict zones. For instance, the activities carried out until now by the European Union Border Assistance Mission to Moldova and Ukraine (EUBAM) are worthy of particular recognition. These include establishing a single customs procedure at the border, setting up barriers against smuggling and reducing the activities of criminal groups.
On the other hand, the failure to resolve so far the Transnistria conflict makes it fairly difficult for the Moldovan authorities to manage this section of the border, where there continues to be a large flow of illegal migration.
I would like to express my firm belief that the European Union has sufficient political, economic and security leverage to stop the illegal actions mentioned above, which also means getting more actively involved in settling the unresolved conflicts at its eastern external borders.